Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 23-43 remain pending in the application under prosecution and have been examined. Claim 1-22 have been canceled. 

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Double Patenting
The nonstatutory double patenting rejection was based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-43 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0022045 (ALI) in view of US 7,480,657 (Glovin et al).

With respect to claims 23, 30, and 37, ALI teaches method of an apparatus, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with (computer system that handles instruction-cache requests, comprising: a processor; a memory; an instruction fetch unit (IFU) within the processor implementing method for handling the fetch requests): receiving a request from a client device to load a data element; checking the data element against a cache; in response to determining requested data is not available in the cache, accessing the requested data from an application database (that handles instruction fetch requests at an IFU of a processor, wherein the system sends a request to obtain a cache line to an instruction cache, wherein the request is attempted to be serviced and the cache line can be sent to a fetch buffer before a preceding cache line for a preceding request has returned from the instruction cache [Abstract; Par. 0006; Par. 0036-0037]; subsequent to determining that the data element is not available in the cache, transmitting, to a cache mechanism, an indication that the data element is unavailable in the cache, the indication configured to cause an identifier key to be added to a queue, the queue stored in the cache mechanism, causing the data element to be queued for retrieval, the queue being a list of one or more other identifier keys, each indicative of different data elements in process for placement into the cache by the cache mechanism; and transmitting an element to the client device (in response to the request, a receiving mechanism to receive the cache line from the instruction cache; if the request to obtain the cache line causes an L1 cache miss, the cache generates a miss signal and  the system sends the request to an L2 cache and also stores a miss queue identifier (MQID) for the request into a fetch buffer entry, the missed queue featuring different operation such as read or write requests) [Abstract; Fig. 3, Fig. 8;  Par. 0047-0050; Par. 0036-0037].
, the system attempting to service the request in local cache; and, if determined not to be stored in local cache, the system sending the request to an L2 cache outside the requested cache [Par. 0036-0037; Par. 0047-0050]. But ALI does not specifically teach accessing the data element from an application database, the element being responsive to the request from the client device for the data element, the data element having been accessed from the application database. However, However, Glovin teaches caching information for multiple service applications featuring: receiving a command for a selected one of a plurality of services, wherein receiving a command comprises receiving a command from a client at one of a plurality of adapters; forwarding the command to a data source corresponding to the selected service; receiving data from the data source, the service  being processing or retrieval application including database querying; storing the data in a selected one of a plurality of namespaces in a cache, the selected namespace corresponding to the selected service (Fig. 6 ; Col. 6, Lines 37-52; Col. 3, Line 58 to Col. 4, Line 14), with a command dispatcher identifying the requested service and manage caching to the requested information for future access (Col. 6, Lines 37 to Col. 7, Line 7). Glovin teaches clients to exchange information with service layer, including information retrieved from database, wherein, once information is retrieved from database, cache stores the information so that subsequent requests for the same information will return cached information rather than retrieving updated information from database [Col. 4, Lines 50-58]. Therefore, it would have been obvious top one having ordinary skill in the art before the effective filing of the instant application to combine the multilevel access of ALI with the caching information for multiple service applications, as taught by Glovin, for the purpose of providing data stored in the cache 

With respect to claims 24, 31 and 38, the combination ALI and Glovin teach apparatus comprising at least one processor and at least one memory implementing method comprising: receiving a second request to load the data element; and loading the data element from the cache [Glovin teaches: once information is retrieved from database, cache stores the information so that subsequent requests for the same information will return cached information rather than retrieving updated information from database (Col. 4, Lines 50-58); ALI teaches request to obtain a cache line to an instruction cache, wherein the request is attempted to be serviced and the cache line can be sent to a fetch buffer before a preceding cache line for a preceding request has returned from the instruction cache (Abstract; Par. 0006; Par. 0036-0037)].

With respect to claims 25, 32, and 39, the combination ALI and Glovin teach apparatus comprising at least one processor and at least one memory implementing method comprising: causing the cache mechanism to check the element against the queue; and wherein upon a determination that the data element does not exist in the queue, causing the data element to be added to the queue [if the request to obtain the cache line causes an L1 cache miss, the cache generates a miss signal and  the system sends the request to an L2 cache and also stores a miss queue identifier (MQID) for the request into a fetch buffer entry, the missed queue featuring different operation such as read or write requests) [Abstract; Fig. 3, Fig. 8;  Par. 0047-0050].

With respect to claims 26, 33, and 40, the combination ALI and Glovin teach apparatus comprising at least one processor and at least one memory implementing method, wherein a determination that the element does exist in the queue occurs after the data element has previously been (i) attempted to be accessed from the cache, (ii) determined not to be stored in the cache, and (iii) accessed from the application database [Glovin teaches: once information is retrieved from database, cache stores the information so that subsequent requests for the same information will return cached information rather than retrieving updated information from database (Col. 4, Lines 50-58); ALI teaches request to obtain a cache line to an instruction cache, wherein the request is attempted to be serviced and the cache line can be sent to a fetch buffer before a preceding cache line for a preceding request has returned from the instruction cache (Abstract; Par. 0006; Par. 0036-0037)].

With respect to claims 27, 34, and 41, the combination ALI and Glovin teach apparatus comprising at least one processor and at least one memory implementing method wherein loading the data element from the application database is slower than loading the data element from the cache [known characteristic of storage accesses, access outside the local area is slower to access within) (Ali’ Par. 0032-0033; Glovin’s Col. 4, Lines 50-58].

[ALI stores a miss queue identifier (MQID) for the request into a fetch buffer entry, the missed queue featuring different operation such as read or write requests) [Abstract; Fig. 3, Fig. 8;  Par. 0047-0050].

With respect to claims 29, 36, and 43, the combination ALI and Glovin teach apparatus comprising at least one processor and at least one memory implementing method wherein each of the different data elements in the queue are in process to be placed in the cache but not yet in the cache [ALI stores a miss queue identifier (MQID) for the request into a fetch buffer entry, the missed queue featuring different operation such as read or write requests) [Abstract; Fig. 3, Fig. 8;  Par. 0047-0050].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150200992 (Houdaille et al) teaching method for downloading, at a client terminal, an upcoming sequence of segments of a multimedia content being provided by at least one server.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136